DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Amendments/Remarks filed on 09/30/2019 is acknowledged.  Claims 1-6, 8-9, 11-12, 19-24 and 26 are pending in this application.  Claims 7, 10, 13-18 and 25 have been cancelled.  Claim 1 has been amended.
Receipt of Information Disclosure Statement filed on 10/28/2019 is acknowledged, and it has been considered and placed on file.
Upon further consideration, the Examiner has new ground(s) of objection and/or rejection presented in this Office Action.  Accordingly, this action is made Non-Final.

Status of Claims
Accordingly, claims 1-6, 8-9, 11-12, 20-24 and 26 are presented for examination on the merits for patentability as they read upon the elected subject matter and claim 19 directed to non-elected invention are withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of objection/rejections presently being applied to the instant application.
Priority
The present application has provisional 62/485,560 filed on 04/14/2017.

Withdrawn of Rejection
(1)	Applicant’s claim amendment filed on 09/30/2019 has been considered.  The amendment overcome the previous rejection under 35 U.S.C. § 112 second paragraph as being indefinite.  Therefore, the rejection is hereby withdrawn.
(2)	The amended claim 1 has added a new limitation which requires the orthophosphate as claimed is “water-soluble”.  This new limitation necessitated new ground of obviousness rejections as set forth below, as to the cited reference MOORE itself (U.S. Patent No. 6,120,574) does not teach the phosphates in water-soluble form in their fertilizer composition.  

New Ground(s) of Objection/Rejection

Objection to Specification
The specification filed on 04/19/2017 is objected for use of the following Trade name or a mark in this application:
(i)	“Agrilan 789; Agrilan 782; Accusol 445; Lopon; AcriFlow US-2; Darvan 811; Calgon N; and Calgon 322” (see specification: page 4, [0013], line 8-10);
(ii)	“Glokill 77; Emulcid; Gensil 2030; Silfax; and Ziameter” (see specification: page 11, [0035], line 5 & 7-8); and
(iii)	“Agri-Fos 600” (see specification: page 21, [0066], line 2), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is also objected to because of the following informalities:
(i)	at page 11, [0035], line 4, the phrase “hexa-hydro 1,3,5 tris(2 hyroxyethyl)-symtriazine” is missing several hyphens (-) and a letter “d” in this phrase.  The spelling should be corrected to “hexa-hydro-1,3,5-tris(2-hydroxyethyl)-symtriazine”.
Appropriate correction is required.

Claim Objection
Claim 26 is objected to because of the following informalities: 
(i)	Claim 26 recites “where the ratio of the weight of dissolved solids to suspended solids”.  It is suggested that said recitation be amended to “wherein the weight ratio of the dissolved solids to the suspended solids” for proper antecedent support and claim clarity purposes.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
.


Claims 5, 8 and 21-22 are rejected 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 5 is indefinite because firstly, it is unclear whether the limitation in the parentheses is necessarily part of the claim scope.  Secondly, the limitation “Brookfield RVT, spindle #3” does not particularly limit the claims because the “spindle #3” designation appears arbitrary and wholly under the control of the instrument manufacturer (see the attachment obtained from https://www.brookfieldengineering.com/-/media/ametekbrookfield/tech%20sheets/spindles.pdf?la=en).
Since the meaning of “spindle #3” may be allowed to vary over time and the instant specification does not provide information as to the parameters of “spindle #3”, the recitation of “Brookfield RVT, spindle #3”, which is used to identify/describe the parameters where the claimed dispersion viscosity is obtained, is indefinite.
	Claim 8 is indefinite because it is unclear whether the limitation “as determined by CIPAC method: MT 46 Accelerated Storage Tests by Heating”, wherein CIPAC (the International Pesticides Analytical Council) is an outside entity and could change their test protocols. It is appeared that CIPAC method periodically revises their methods (see the attachment obtained from https://www.cipac.org/images/pdf/cumind.pdf, referring to methods being “revised and re‐published”).  The current version of MT 46 doesn’t refer to “Accelerated Storage Tests by Heating”, but is referred as “Accelerated Storage Tests.” The instant specification indicates that Applicants used the 2005 version, but that’s not in 
	Claims 21 and 22 recite the limitation “said zinc orthophosphate is in the form of a particle”, which is unclear because claims 21 and 22 depend from claim 1 and claim 1 recites “zinc orthophosphate in the form of suspended solids”, which is in plural form and implying that there would be more than one particle.  Since the neither the claims nor the specification clearly set forth whether the recitation “the form of a particle” means “one or single particle” (singular) or it means “particles” (plural), it renders claims 21 and 22 indefinite.
** It is suggested that the clarity issue discussed above can be avoided if the recitation “said zinc orthophosphate is in the form of particles” is adopted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-4, 6, 8, 12, 20 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U. S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U. S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617).
Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion.
Noted that the “zinc orthophosphate” of claim 1 is also known as “zinc phosphate” in the relevant art and, therefore, the above two names are used interchangeably in the rejections set forth below.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claim 1, WELLS teaches a water-soluble plant fertilizer suspension/dispersion for plant growth, comprising: (i) water; and (ii) one or more water-soluble mineral salts nutrient, i.e. nitrogen, phosphorous, potassium, or zinc (see: page 11, reference claims 1 & 6), and potassium phosphate and/or ammonium phosphate in an amount, i.e. 35 % by weight of the suspension (see: [0010], line 1-4; [0023]; [0027 & 0028]; and page 11, reference claim 20, line 1-3 & 9-11).
	As such, the “water-soluble potassium and/or ammonium phosphate present in an amount of 35 % by weight of the suspension”, taught by the art as discussed supra, reads on the recitation “wherein the dissolved solids including a water-soluble orthophosphate can be present in an amount of 35 % by weight of the dispersion, based on the total solids is about 60 % by weight and the suspended solids is 25 % by weight” as claimed.
	For claims 6, 12 and 20, WELLS also teaches that the suspension is readily dissolvable in water which having a pH, i.e. about 7.0 (see: [0011], line 12-16).  As such, WELLS’s aqueous suspension has a pH balance (e.g. about 7.0) which is close to the pH of the dispersion (e.g. about 8.0) of claim 6, and overlap with the pH of the dispersion (e.g. at least 6.0 or at least 7.0) of claim 12 or 20.
	For claim 8, WELLS teaches that the suspension is sufficiently stable and has a shelf-life period of time, e.g. one year (see: [0009], line 10-15), which reads on the shelf life of the present dispersion, i.e. 12 months (equal one year) as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
not teach the plant fertilizer include the claimed zinc orthophosphate (i.e. ammonium zinc phosphate or potassium zinc phosphate) in the form as suspended solids, as recited in claims 1-3; and does not teach the amount of the zinc orthophosphate, i.e. 15 to 25 % by weight, as recited in claim 1.  The deficiency is taught by the other reference SALUTSKY.
SALUTSKY teaches a solid fertilizer composition, which can include a blend of magnesium ammonium phosphate and magnesium potassium phosphate (in an amount of 1 to 99 % by weight) as plant nutrients (see: col. 3, line 26-30), in combination with at least one additional fertilizer that can provide trace elements, i.e. in the form of zinc ammonium phosphate and/or zinc potassium phosphate, in an amount up to 10 % by weight (see: col. 3, line 26-30, 41-46 & 50; col. 5, line 61-69; col. 6, line 13-21; and col. 10, reference claim 2).
As such, the “at least one additional fertilizer” reads on the “zinc orthophosphate is potassium zinc phosphate” of claims 1 & 2; the “zinc orthophosphate is ammonium zinc phosphate” of claims 1 & 3; and the “blend of magnesium ammonium phosphate and magnesium potassium phosphate” reads on the “further plant nutrition compound” of claim 4.
Furthermore, the “solid” zinc ammonium phosphate and/or zinc potassium phosphate can be included in an amount, i.e. 10 % by weight, and the “solid” blend of magnesium ammonium phosphate and magnesium potassium phosphate can be used in the range of 1-99 % by weight, which would include the amount of 15 % by weight.  Therefore, the total amount of the solid plant nutrient/fertilizer mixtures, as discussed claim 1.
SALUTSKY teaches that the solid fertilizer composition can provide a controlled release of plant nutrients for plant growth, i.e. it can supply plant nutrients, i.e. potassium and trace elements (e.g. zinc), required for plant growth (see: col. 1, line 13-19; and col. 3, line 26-51; and col. 6, line 13-21).
With respect to the weight ratio of dissolved solids to suspended solids (e.g. 1.4: 1.0), as recited in claim 26, the reference WELLS teaches the water-soluble plant nutrients, i.e. potassium phosphate and/or ammonium phosphate, can be used in an amount, i.e. 35 % by weight, for plant growth purposes, and the reference SALUTSKY teaches the solid plant nutrient/fertilizer, i.e. zinc ammonium phosphate and zinc potassium phosphate, can be included, i.e. in an amount of 10 % by weight, together with the solid plant nutrients/fertilizers, i.e. a blend of magnesium ammonium phosphate and magnesium potassium phosphate in an amount such as 15 % by weight.  As such, the combined solid plant nutrients/fertilizers taught in SALUTSKY would be, i.e. 25 % by weight.
The combined teaching of WELLS and SALUTSKY read on the “weight ratio wherein the dissolved solids (i.e. 35 % by weight of the water-soluble phosphates as plant nutrients, as taught by WELLS) to suspended solids (i.e. a total of 25 % by weight of the plant nutrients/fertilizers in the form of solid in water, as taught by SALUTSKY) is 1.4:1.0” as recited in the present claim 26.
(2)	SALUTSKY does not suggests the solid plant nutrients in the composition is suspended in aqueous or water, as required by claim 1.  The deficiency is suggested by the reference LEGAL.

LEGAL teaches that the trace element (e.g. zinc) is present in the slurry in both “readily soluble” and “difficultly soluble forms”, e.g. both as the simple soluble metal salt and as the less soluble metal ammonium phosphate, and this is important in the application of zinc to corn wherein both immediate and long term availability is required, as some of the readily ionized trace element will be tied up as a metal ammonium phosphate, which has low solubility, the trace element slurries have some buffering action against toxicity when the trace element is applied in excessive amounts (see: col. 10, line 43-57).
LEGAL also teaches that the trace elements and the nutrients (e.g. nitrogen, phosphorus and potassium) appear to have a synergistic type of relationship that is enhanced when they are present in the same unit volume of soil so that they are initially physically present together (see: col. 10, line 38-42).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine WELLS with SALUTSKY and LEGAL to arrive at the claimed aqueous dispersion that comprises both zinc orthophosphate (phosphate) suspended in water and water-soluble orthophosphate (phosphate) soluble in water.

Moreover, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include one or more additional solid fertilizer, i.e. zinc ammonium phosphate and/or zinc potassium phosphate, or to substitute the zinc ammonium phosphate with another equivalent zinc source, i.e. zinc potassium phosphate, because SALUTSKY teaches that the zinc ammonium phosphate and zinc potassium phosphate both are the suitable source for supplying trace elements (e.g. zinc) for plant growth.  Therefore, one ordinary skilled in the art would have recognized that they are functional equivalent zinc source (trace element) and can be used interchangeably or used in combination for plant growth, as suggested by SALUTSKY.
With respect to the amount of suspended solids (i.e. 25 % by weight) and dissolved solids (e.g. 35 % by weight) recited in claim 1, or the weight ratio of dissolved solids to 
As such, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the dissolved solids and suspended solids as plant nutrients) is routine optimization, which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that the effective amount or effective ratio of the water-soluble and water-insoluble (suspended solid) plant nutrients is the level where desirable plant growth can be achieved.
Therefore, from the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 1-5, 6, 8, 12, 20 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U.S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U.S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617) as applied to claims 1-4, 6, 8, 12, 20 and 26, and further in view of CHEN et al. (U.S. PG-Pub. No. 2011/0033436 A1).

Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion;
wherein the dispersion has viscosity of from about 990 to about 5000 cps.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of WELLS, SALUTSKY and LEGAL have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The combination of WELLS, SALUTSKY and LEGAL does not mention the dispersion viscosity, i.e. about 990 to about 5000 cps, as recited in claim 5.  The deficiency is suggested by the reference CHEN.
CHEN teaches a composition comprising a fine solid dispersion in aqueous medium (suspension), wherein the composition is compatible with micronutrient, i.e. potassium and zinc ions, and can include water-soluble phosphate salts, i.e. potassium and ammonium phosphate as those suggested by WELLS (see: [0013], line 3-5; and [0058]; and [0022], line 1-2 & 12-17).


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include other useful composition ingredients, i.e. diluents and/or silica powder, into the composition produced by the combination of WELLS, SALUTSKY and LEGAL because CHEN teaches that, such as, silica powder functions as a viscosity builder and can provide rheology control and aid in suspension by preventing a setting effect, and the measurement of said viscosity, i.e. using a Brookfield viscometer.
As such, a skilled person in the art would have understood that viscosity of a fine solid dispersion in aqueous medium (suspension) can be obtained by adding suitable viscosity aids, i.e. diluents and/or silica powder taught by CHEN, to a level where the desired viscosity one wishes to attain, i.e. about 990 to about 5000 cps as presently claimed, is reached.
Therefore, from the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 

(3)	Claims 1-4, 6, 8-9, 11-12, 20-24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U.S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U.S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617) as applied to claims 1-4, 6, 8, 12, 20 and 26, and further in view of XUE et al. (U.S. Patent No. 6,756,437 B1).

Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion;
wherein the dispersion has a particle size distribution wherein at least 90 % of the particles within the dispersion have a particle size of less than 1 µm.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of WELLS, SALUTSKY and LEGAL have been set forth above.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SALUTSKY teaches a solid fertilizer composition comprising trace elements, i.e. zinc in the form as zinc ammonium phosphate and/or zinc potassium phosphate as set forth above, which reads on the claimed “zinc orthophosphate in the form of suspended solids, i.e. zinc potassium phosphate or ammonium zinc phosphate” as recited in claim 1.  However, SALUTSKY does not expressly mention the particle size of said zinc trace elements, i.e. at least 90 % of the particles have a particle size of less than 1 µm, as recited in claims 9 and 11.  The deficiency is taught by the reference XUE et al.
XUE teaches a stable aqueous dispersion of particles comprised of finely divided inorganic solid in aqueous medium, wherein the inorganic solids can be, i.e. zinc orthophosphate and zinc ammonium phosphate, dispersed in water (see: col. 1, line 5-7; col. 4, line 13-15; col. 5, line 3-4 & 11-12; and col. 24, claims 1 and 4). As such, the inorganic solids, i.e. “zinc ammonium phosphate dispersed in water” reads on the same “zinc ammonium phosphate” of claim 1.
XUE also teaches that the inorganic solid is in dispersed form, wherein more than 90 % by weight of the dispersed solid particles have a weight-average diameter generally ≤ 1000 nm (or ≤ 1 µm), or often ≤ 400 nm (or ≤ 0.4 µm) (see: col. 13, line 51-53; and col. 25: reference claim 1a).  As such, the “particle size of ≤ 1 µm” reads on the particle size recited in claim 9, and the “particle size of ≤ 0.4 µm” reads on the particle size recited in claim 11.
With respect to the recitation of claim 21 “where the zinc orthophosphate, i.e. zinc ammonium phosphate, is in the form of a particle having a shape giving rise to a contact surface area relative to the total surface area of the particle of greater than 1:6”, it is noted 
With respect to the recitation of claim 22 “wherein the zinc orthophosphate particles have a platelet shape and has at least one dimension that is less than 1 µm”, it is noted that XUE teaches the same zinc orthophosphate (e.g. zinc ammonium phosphate) and particle size distribution as claimed.  As such, the finely divided inorganic solids “zinc ammonium phosphate” taught by XUE would intrinsically has the similar platelet shape and dimension size as the manner recited in claim 22.
With respect to the “zeta potential” and “refractive index” of the claimed aqueous dispersion of claims 23 and 24, since the combined teaching of WELLS, SALUTSKY and LEGAL teaches a similar aqueous dispersion/suspension which can comprise all elements as recited in claim 1 (i.e. WELLS teaches the same water-soluble phosphates dissolved in water as the claimed “dissolved solids including water-soluble orthophosphate” recited in claim 1, and SALUTSKY teaches the same zinc ammonium phosphate or zinc potassium phosphate in solid form dispersed in water as the claimed “zinc orthophosphate, e.g. zinc ammonium phosphate or zinc potassium phosphate, in suspended solids form” recited in claim 1), the prior art aqueous dispersion/suspension would intrinsically has the similar zeta potential and refractive index characteristics as the present dispersion, because a chemical composition and its properties are inseparable.


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the fine particles size (i.e. those less than 1 µm or 0.4 µm) of inorganic solids, i.e. zinc ammonium phosphate) for dispersion in water because XUE teaches that the fine inorganic solid particles are finely distributed and dispersed in the aqueous, and the resulting aqueous dispersion is stable.
With respect to the zinc orthophosphate particle shape, and the ratio of contact to total surface area, as well as the dimension size of said zinc orthophosphate particles as recited, since XUE teaches the same zinc orthophosphate (e.g. zinc ammonium phosphate) and same particle size distribution as presently claimed, the finely divided solid zinc ammonium phosphate taught by the prior art XUE would intrinsically has the similar particle shape and ratio of contact to total surface area, as well as the dimension size as the present zinc orthophosphate (e.g. zinc ammonium phosphate), as to a chemical composition and its properties are inseparable.
Regarding the “zeta potential” and “refractive index” of the aqueous dispersion as claimed, the combined teaching of WELLS, SALUTSKY and LEGAL teaches the aqueous dispersion which can comprise the same ingredients as those recited in the present claim 1, the prior art aqueous dispersion/suspension would intrinsically has the similar zeta potential and refractive index characteristics as the present dispersion, because a chemical composition and its properties are inseparable.
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments
Applicants’ arguments filed on 09/30/2019 have been considered but are moot in view of the amended claim 1 has added a new limitation, which requires the orthophosphate is “water-soluble”.  The new limitation necessitated new ground of obviousness rejections based on the new references WELLS and LEGAL, as set forth above.  The previous reference MOORE (U.S. Patent No. 6,120,574) does not expressly teach the phosphates are in water-soluble form and, therefore, it has been withdrawn from the rejections.  As such, Applicant’s arguments regarding the teaching of MOORE are moot.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616